DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suri et al. (U.S. Patent 10,078,800 cited in the Information Disclosure Statement filed September 26, 2019) in view of Hagiwara (U.S. Patent Application Publication 2016/0065199 cited in the Information Disclosure Statement filed September 26, 2019) in view of Konishi et al. (U.S. Patent 5,780,904, hereafter Konishi cited in the Information Disclosure Statement filed September 26, 2019) in view of Indiveri et al. (“A VLSI Array of Low-Power Spiking Neurons and Bistable Synapses With Spike-Timing .
Claims 1 and 11:  Suri teaches a neuron leaky integrate and fire circuit (Figure 7) comprising: 
an integration circuit having, an integration capacitor (700), and a second terminal of the integration capacitor is electrically coupled to a ground;
an analog comparator (706) having a positive input port electrically coupled to the neuron membrane potential node, and a negative input port electrically coupled to an input terminal which supplies threshold level of neuron fire (707; column 6 lines 32-35);
a reset circuit having a reset FET (Q2, Q3), wherein a gate of the reset FET is electrically coupled to a reset control circuit (704), a drain of the reset FET is electrically coupled to the neuron membrane potential node, and a source of the reset FET is electrically coupled to ground; and
a rise edge detector (702) having an input electrically coupled to an output port of the analog comparator, and an output port electrically coupled to a fire output terminal of the neuron leaky integrate and fire circuit (711), wherein the rise edge detector is configured to generate fire pulse by sending out the pulse at the fire output terminal of the neuron leaky integrate and fire circuit when the rise edge detector detects a rise edge of a signal at the output of the analog comparator (column 6 lines 32-40).  
Suri does not specifically teach an input capacitor or pull-up circuit.  Hagiwara teaches using an input capacitor (C1; Figure 3), wherein a first terminal of the input capacitor is electrically coupled to a current input terminal (Vip), and a pull-up 
Suri and Hagiwara do not specifically teach an integration diode.  Suri teaches an input current to the integration capacitor (710).  Suri does not specifically teach the details of the input current.  Konishi teaches an integration diode (101/201; Figures 1 and 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the integration diode taught by Konishi in the circuit of Suri and Hagiwara to provide a stable current (column 5 lines 19-21).  
Suri, Hagiwara and Konishi do not specifically teach a leak control circuit. Indiveri teaches a leak control circuit having a leak control FET (M20; Figure 2), wherein a gate of the leak control FET is electrically coupled to a leak control input terminal (providing Vlk), a drain of the leak control FET is electrically coupled to the neuron membrane potential node (Vmem corresponding to input of comparator 706 of Suri), and a source of the leak control FET is electrically coupled to ground, the gate of the leak control FET being unconnected to the rise edge detector (Section B, page 214). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the leak control circuit taught by Indiveri in the circuit of Suri, Hagiwara and Konishi to increase the neuron model’s complexity and its computational 

Claims 2 and 12:  The combined circuit further teaches that the reset control circuit comprises:
an OR gate having a first input electrically coupled to a reset input terminal, a second input electrically coupled to an output port of a refractory timer (output of 704); and
the refractory timer (704) having the output port electrically coupled to the second input of the OR gate, and an input port electrically coupled to the output of the analog comparator and the input of the rise edge detector.

Claims 3 and 13:  The combined circuit further teaches that the input capacitor is configured to cut off DC component of an input current and extract AC component of the input current, wherein a leaky decay function by a leaky current through the leak control FET is implemented on the neuron membrane potential node without the effect of large DC component and fluctuation of the input current at the input terminal of the neuron leaky integrate and fire circuit (Section B, page 214 of Indiveri).

Claims 4 and 14:  The combined circuit further teaches that the integration circuit is configured to receive the extracted AC component of the input current and generate a plurality of voltage swings at the swing node (via C1 of Hagiwara).



Claims 6 and 16:  The combined circuit further teaches that the analog comparator is configured to compare the voltage at the neuron membrane potential node with the threshold level of neuron fire, wherein when the voltage at the neuron membrane potential node is equal to the threshold level of neuron fire, the voltage at the neuron membrane potential node is reset and it is kept resetting to a reset level or ground level during a refractory period timed by the refractory timer (via Figure 3 of Hagiwara, Figure 7 of Suri and Figure 2 of Konishi).

Claims 7 and 17:  The combined circuit further teaches that a leak current of the leak control FET of the leak control circuit implements leaky decay function of the neuron leaky integrate and fire circuit (via Figure 3 of Hagiwara, Figure 7 of Suri and Figure 2 of Konishi; Section B, page 214 of Indiveri).

Claims 8 and 18:  The combined circuit teaches the limitations of claim 1 above.  The combined circuit does not specifically teach one or more pull-up/integration diodes.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a plurality of pull-up/integration diodes to adjust the voltage drop across the diodes.

Claims 9 and 19:  The combined circuit teaches the limitations of claim 1 above.  The combined circuit does not specifically teach one or more pull-up/integration diodes.  However, it has been held that mere duplication of parts has no significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a plurality of pull-up/integration diodes to adjust the voltage drop across the diodes.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suri in view of Hagiwara, in view of Konishi, in view of Indiveri, and further in view of Tajiri et al. (U.S. Patent 6,956,280 cited in the Information Disclosure Statement filed September 26, 2019, hereafter Tajiri).
Claims 10 and 20:  Suri, Hagiwara, Konishi and Indiveri teach the limitations of claims 1 and 13 above.  Suri, Hagiwara, Konishi and Indiveri do not specifically teach an adjustable integration current suppression resistor.  Tajiri teaches an integration circuit further comprising an adjustable integration current suppression resistor (11; Figure 6), wherein a first terminal of the adjustable integration current suppression resistor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842